Citation Nr: 1550967	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  15-02 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1956 to April 1958.  Thereafter, he had service in the U.S. Marine Corps Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his current tinnitus is etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for service connection for tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran contends that he was exposed to acoustic trauma during service, and that he has experienced ringing in his ears since that time.  In his January 2015 substantive appeal, the Veteran reported that he was exposed to acoustic trauma during service from driving a tank for two years.  During his June 2014 VA examination, the Veteran indicated that he experienced ringing in his ears since 1958, the final year of his active duty service.

With consideration of the benefit of the doubt, the Board concludes that the probative evidence of record reflects that the Veteran's tinnitus is related to his active duty service. 

The Veteran's service treatment records are negative for any complaints of or treatment for tinnitus during service.  However, the Veteran's service personnel records corroborate his reports of in-service noise exposure, as they reflect that his military occupational specialty was tank crewman.  Accordingly, the Board accepts the Veteran's lay statements as evidence of in-service noise exposure.

The Veteran underwent a VA audiological examination in June 2014, at which time he reported constant, bilateral tinnitus since 1958.  However, the audiologist opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of in-service noise exposure because a post-service examination conducted in February 1962 showed normal hearing.  

The Board finds that the June 2014 VA opinion is of little probative value.  First, the VA examiner failed to consider whether the lay statements of record presented sufficient evidence of the etiology of the Veteran's current tinnitus such that his claim, relating tinnitus to military noise exposure, could be established.  See Dalton v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, the basis of the negative opinion, in significant part, appears to be that the Veteran's service treatment records are negative for hearing loss.  While the absence of contemporaneous medical evidence is a factor in determining the credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In support of his claim, the Veteran has asserted that his tinnitus had its onset during service, following exposure to acoustic trauma from tanks.  The history provided by the Veteran is consistent with his circumstances of service, competent, and credible.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As noted above, the Veteran's service personnel records demonstrate that he served as a tank crewman.  Additionally, the June 2014 VA examination report documents the Veteran's contentions that he began experiencing tinnitus during service.  The Board finds the Veteran to be a credible historian, and his statements are given great probative weight.

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a); see also 38 U.S.C. § 1154(a) (2015) (requiring VA to include in its service connection regulations that due consideration be given to all pertinent medical and lay evidence); Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Here the Veteran has competently and credibly stated that he began experiencing tinnitus in service.  As such, the Board finds the Veteran's statements to be highly probative and concludes that his tinnitus is related to service.  While the Board notes that there is a negative medical opinion in this case, the Veteran's credible statements as to his symptoms are found to be more probative and any reasonable doubt is resolved in the Veteran's favor.  Affording the Veteran the benefit of the doubt, as required by law and regulation, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran also seeks entitlement to service connection for bilateral hearing loss.  He contends that his current hearing loss was caused by in-service noise exposure from tanks.  As discussed above, the Veteran's service personnel records confirm that he served as a tank crewman during military service.  As such, his exposure to acoustic trauma during service is conceded.

The Veteran was provided with a VA audiological examination in June 2014, at which time he was diagnosed with bilateral sensorineural hearing loss.  However, the examiner opined that the Veteran's current hearing loss is less likely than not (less than a 50 percent probability) caused by or a result of in-service acoustic trauma.  The examiner explained that the Veteran's entrance and separation examinations showed whispered voice testing, which is not a valid means of assessing hearing sensitivity, and that a February 1962 Marine Corps Reserve separation examination showed that hearing was normal, bilaterally, at that time.

The Board finds the opinion provided in the June 2014 VA examination to be inadequate.  First, the absence of documented disorders on service entrance or discharge is not fatal to a claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  When the Veteran does not meet the regulatory requirements for a disability at separation, service connection may still be established if there is evidence that the current hearing loss disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  In addition, it does not appear that the VA examiner considered the Veteran's symptoms during service or since service discharge.  Further, the examiner's opinion states that the Veteran's hearing acuity was "normal" in February 1962; however, it does not appear that the examiner took into consideration the fact that the February 1962 examination showed results in American Standards Association (ASA) units, rather than the International Standards Organization (ISO)-American National Standards Institute (ANSI) units used today.  When the conversion from ASA units to ISO units is considered, there is an indication of hearing loss on the February 1962 examination report.  See Hensley, 5. Vet. App. at 157 (the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss).  Accordingly, the June 2014 VA opinion is inadequate, and a new VA examination should be provided to determine the likely etiology of the currently diagnosed hearing loss.

Additionally, review of the record shows that the Veteran was not provided with a VCAA notice letter with regard to his claim for entitlement to service connection for bilateral hearing loss.  Accordingly, a VCAA letter must be provided.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide a VCAA notice letter to the Veteran and his representative as to the information and evidence necessary to substantiate a claim for entitlement to service connection for bilateral hearing loss, to include discussion of the criteria for consideration in the assignment of a disability rating and an effective date, in the event of award of the benefit sought.

2.  The Veteran must be scheduled for a VA examination to determine the etiology of his diagnosed bilateral hearing loss.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  All indicated testing must be conducted, to include an audiogram.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not that any degree of the hearing loss found is related to the Veteran's military service, to include as due to noise exposure.  The examiner must integrate the previous findings and diagnoses of hearing loss to obtain a true picture of the nature of the Veteran's hearing loss disability.  The examiner must also address the February 1962 audiometric findings showing 25 dB of right and left ear hearing loss at 500 Hz following conversion from ASA standards to ISO standards. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


